Appeal by claimant from a decision of the Unemployment Insurance Appeal Board which affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner that claimant was not available for employment and was therefore not eligible for benefits for an indefinite period commencing April 1, 1957. On November 26, 1956 claimant gave up her position as a clerk-typist in a real estate management office. She said that she did not know until later that she was then pregnant and that the physician whom she consulted on November 20 did not advise her that she was. Her efforts to find new employment consisted in reading the want ads for stenographers in the issues of the New York Times published Sundays and Tuesdays and then interviewing in each week only about three employers so advertising. She said that some of the prospective employers interviewed stated that they occasionally had work two or three days a week and sometimes for a week or two “and Pm willing to accept that, after the baby is born.” She did not seek employment in the real estate management work in which she had had 10 years’ experience, although there were several real estate offices in the vicinity of her home. She said that she was interested in that work only on a full-time basis. The referee’s findings, affirmed by the board, that claimant’s job-seeking efforts were merely token in nature and that she was not actually in the labor market, are supported by substantial evidence. Decision unanimously affirmed, without costs.
Present — Foster, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.